                                                   Case 3:20-cv-08123-JJT Document 34 Filed 09/03/20 Page 1 of 4



                                          1 James W. Armstrong (No. 009599)
                                            james.armstrong@sackstierney.com
                                          2 Brian E. Ditsch (No. 009075)
                                            brian.ditsch@sackstierney.com
                                          3 SACKS TIERNEY P.A.
                                            4250 N. Drinkwater Blvd., Fourth Floor
                                          4 Scottsdale, Arizona 85251-3693
                                            Telephone: (480) 425-2600
                                          5
                                            Karl H. Sommer (admitted pro hac vice)
                                          6 karls@sommerkarnes.com
                                            SOMMER KARNES & ASSOCIATES
                                          7 125 Lincoln Ave, Suite 221
                                            Santa Fe, New Mexico 87501
                                          8 Telephone: (505) 989-3800
                                          9   Attorneys for Defendant
                                         10
                                                                        UNITED STATES DISTRICT COURT
                                         11
                                                                              DISTRICT OF ARIZONA
                       P.A., ATTORNEYS




                                         12
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         13
                                              Brian Erskine,                                   No. 3:20-cv-08123-PCT-JJT
             FOURTH FLOOR




                                         14                      Plaintiff,
SACKS TIERNEY




                                                                                               REPLY IN SUPPORT OF
                                         15         v.                                         DEFENDANT'S MOTION TO
                                                                                               STRIKE IMPROPER AND
                                         16   Forrest Fenn,                                    UNAUTHORIZED FILINGS
                                                                                               BY PLAINTIFF
                                         17                      Defendant.
                                         18
                                         19
                                         20         On August 28, 2020, Defendant Forrest Fenn filed a Motion to Strike [Doc 32] two

                                         21   improper and unauthorized filings by Plaintiff Brian Erskine, the first being an informal

                                         22   letter [Doc 28] addressed to Judge Tuchi suggesting a "settlement proposal" conference

                                         23   with the Court, and the second being a Motion to Transfer Jurisdiction [Doc 29] under 28

                                         24   U.S.C. § 1631 that Mr. Erskine had already requested in his Response [Doc 21] to Mr.

                                         25   Fenn's pending (and now fully-briefed) Motion to Dismiss Complaint for lack of personal

                                         26   Jurisdiction [Doc 15]. In his Response [Doc 33] to Mr. Fenn's Motion to Strike, Mr.

                                         27   Erskine does not dispute that his highly irregular letter to the Court was clearly improper,

                                         28   and he further concedes that his Motion to Transfer was "late" and "possibly unnecessary."
                                                   Case 3:20-cv-08123-JJT Document 34 Filed 09/03/20 Page 2 of 4



                                          1 Mr. Erskine likewise does not address Mr. Fenn's contention that Mr. Erskine's untimely
                                          2 Motion to Transfer was, in effect, an unauthorized (and unfair) "sur-response" to Mr.
                                          3 Fenn's Motion to Dismiss which, when added to Mr. Erskine's original 16-page Response
                                          4 [Doc 21], exceeded the 17-page limit of LRCiv 7.2(e)(1).
                                          5         Instead, as he has done in prior motion papers, Mr. Erskine meanders from the
                                          6 topics at hand to, among other false irrelevancies, (i) accusations of "fear" on Mr. Fenn's
                                          7 part of the purported "merits" of Mr. Erskine's underlying claim, (ii) the alleged propriety
                                          8 of Arizona jurisdiction based upon Mr. Fenn's desire to "gain [regional and national] fame"
                                          9 and the "intermediation" (solicited by Mr. Erskine, not Mr. Fenn) of True West magazine's
                                         10 Editor in seeking "redemption" of Mr. Erskine's purported "contract performance," and (iii)
                                         11 the applicability of LRCiv 15.1(a), which Mr. Fenn cited for comparison purposes [Doc 26]
                                         12 in response to Mr. Erskine's ill-conceived (and wholly unrelated) Motion for Supplemental
                       P.A., ATTORNEYS




                                         13 Pleading [Doc 22]. Enough is enough. Mr. Fenn's Motion to Strike is not a "technically
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14 driven" act of "desperation" designed to "make [Mr. Erskine's] case and evidence go
             FOURTH FLOOR




                                         15 away," but rather a legitimate effort to put at least a partial end to Mr. Erskine's wasteful
SACKS TIERNEY




                                         16 and unproductive litigation tactics. 1 Mr. Fenn consequently urges the Court to grant his
                                         17 essentially unopposed Motion, in its entirety.
                                         18         DATED this 3rd day of September, 2020.
                                         19                                            SACKS TIERNEY P.A.
                                         20
                                         21                                            By: /s/ James W. Armstrong
                                         22                                               James W. Armstrong
                                                                                          Brian E. Ditsch
                                         23
                                         24
                                         25         1
                                                     Indeed, as demonstrated by the Reply [Doc 31] in support of Mr. Fenn's Motion to
                                         26 Dismiss, there simply is no competent or non-speculative evidence to sustain any portion of
                                            Mr. Erskine's frivolous breach of contract action, further warranting its dismissal rather
                                         27 than transfer under Section 1631. Far from evading Mr. Erskine's contract claim out of
                                         28 "fear" for its "merit," Mr. Fenn has therefore directly refuted it.


                                                                                             2
                                              Case 3:20-cv-08123-JJT Document 34 Filed 09/03/20 Page 3 of 4



                                          1                                  SOMMER KARNES & ASSOCIATES
                                          2
                                                                             By: /s/ Karl H. Sommer
                                          3                                      Karl H. Sommer
                                          4                                  Attorneys for Defendant
                                          5
                                          6
                                          7
                                          8
                                          9
                                         10
                                         11
                                         12
                       P.A., ATTORNEYS




                                         13
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14
             FOURTH FLOOR




                                         15
SACKS TIERNEY




                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28


                                                                                3
                                                   Case 3:20-cv-08123-JJT Document 34 Filed 09/03/20 Page 4 of 4



                                          1                                   CERTIFICATE OF SERVICE
                                          2          I hereby certify that on September 3, 2020, I electronically transmitted the foregoing
                                          3 document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
                                          4 Notice of Electronic Filing to the following CM/ECF registrants:
                                          5
                                          6                                           Brian Erskine
                                                                                  1338 Sabatina Street
                                          7                                     Prescott, Arizona 86301
                                          8                                         Plaintiff pro se

                                          9
                                         10                                                           /s/ Toni Cooper
                                         11
                                         12
                       P.A., ATTORNEYS




                                              [2817584]
                                         13
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14
             FOURTH FLOOR




                                         15
SACKS TIERNEY




                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28


                                                                                           4
